          Case 1:18-cv-09011-JMF Document 306 Filed 06/14/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ACCENT DELIGHT INTERNATIONAL LTD. and                                  :
XITRANS FINANCE LTD.,                                                  :
                                                                       :
                                    Plaintiffs,                        :      18-CV-9011 (JMF)
                                                                       :
                  -v-                                                  :   MEMORANDUM OPINION
                                                                       :       AND ORDER
SOTHEBY’S and SOTHEBY’S INC.,                                          :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        This lawsuit — between Plaintiffs Accent Delight International Ltd. and Xitrans Finance

Ltd. and Defendants Sotheby’s and Sotheby’s, Inc. (together, “Sotheby’s”) — is one small piece

of a larger dispute, being litigated in jurisdictions all over the world, relating to an alleged

scheme by Yves Bouvier, an art dealer who is not a party to the case, to defraud Plaintiffs of

approximately one billion dollars in connection with the purchase of a world-class art collection.

The primary claim in the case is that Sotheby’s aided and abetted Bouvier’s alleged fraud, but

Plaintiffs also allege that Sotheby’s breached a tolling agreement (the “Tolling Agreement”) not

to file any lawsuit against them without fourteen days’ notice. In an oral opinion, the Court

granted summary judgment to Plaintiffs as to liability on their contract claim, holding that

Sotheby’s had breached the Tolling Agreement by filing a lawsuit against Plaintiffs in

Switzerland on November 17, 2017. See ECF No. 177 (“May 28, 2020 Tr.”), at 22; ECF No.

215-2 (“Sotheby’s 56.1 Resp.”), ¶ 6. Now pending are cross-motions for summary judgment

with respect to damages. ECF Nos. 203, 215. Plaintiffs contend that they are entitled to

damages in excess of $1.5 million, reimbursement of the fees they accrued in preparation for a
         Case 1:18-cv-09011-JMF Document 306 Filed 06/14/21 Page 2 of 10




lawsuit that, but for Sotheby’s breach, they allegedly would have filed against Sotheby’s in the

United Kingdom. Sotheby’s contends that Plaintiffs are entitled only to nominal damages. For

the reasons that follow, the Court agrees with Sotheby’s and, thus, grants Sotheby’s motion and

denies Plaintiffs’.

                                         BACKGROUND

        The facts relevant to the instant motions are, for the most part, undisputed.1 They come

from the pleadings and the admissible materials submitted by the parties in connection with their

motions. To the extent facts are disputed, they are described in the light most favorable to the

relevant non-moving party. See, e.g., Simon v. City of New York, 893 F.3d 83, 91 (2d Cir. 2018).

        In brief, Plaintiffs (and their principal, a Russian billionaire named Dmitry Rybolovlev)

hired Bouvier in or about 2003 to assist them in purchasing a world-class art collection. See ECF

No. 66 (“Am. Compl.”), ¶¶ 13-15. Plaintiffs allege that, over the next twelve years, Bouvier

defrauded them by simultaneously holding himself out as their agent while, improperly and

secretly, buying the art himself and then selling it to Plaintiffs at a higher price. See id. ¶¶ 16-19.

Plaintiffs allege that Sotheby’s “assisted” Bouvier in this fraud and that, when they began to

develop suspicions, Sotheby’s “helped” Bouvier in his efforts to “falsely suggest[] the artworks

were worth what Plaintiffs paid for them.” Id. ¶ 210; see also id. ¶ 216.


1
        In this case and a parallel case involving Plaintiffs’ requests for discovery pursuant to 28
U.S.C. § 1782, the Court and the Second Circuit have issued more than half a dozen prior
opinions. See, e.g., Accent Delight Int’l Ltd. v. Sotheby’s, No. 18-CV-9011 (JMF), 2020 WL
7230728 (S.D.N.Y. Dec. 8, 2020) (ECF No. 205); Accent Delight Int’l Ltd. v. Sotheby’s, 394 F.
Supp. 3d 399 (S.D.N.Y. 2019) (ECF No. 64); see also In re Accent Delight Int’l Ltd., Nos. 16-
MC-125 (JMF) & 18-MC-50 (JMF), 2018 WL 2849724 (S.D.N.Y. June 11, 2018), aff’d, 791 F.
App’x 247 (2d Cir. 2019) (summary order); In re Accent Delight Int’l Ltd., No. 16-MC-125
(JMF), 2017 WL 6568059 (S.D.N.Y. Dec. 22, 2017); In re Accent Delight Int’l Ltd., No. 16-MC-
125 (JMF), 2016 WL 5818597 (S.D.N.Y. Oct. 5, 2016), aff’d, 869 F.3d 121 (2d Cir. 2017), and
aff’d, 696 F. App’x 537 (2d Cir. 2017) (summary order). Familiarity with these opinions, the
procedural history, and the overall context is assumed.



                                                   2
        Case 1:18-cv-09011-JMF Document 306 Filed 06/14/21 Page 3 of 10




       On December 16, 2016, after Plaintiffs discovered Bouvier’s alleged fraud, Plaintiffs and

Sotheby’s entered into the Tolling Agreement, pursuant to which each party agreed that it would

“provide at least 14 days’ written notice (‘Notice of Suit’) . . . prior to filing or commencing any

litigation or other legal proceeding against any other [p]arty” based on claims or defenses

“arising out of the direct or indirect involvement of Sotheby’s with Yves Bouvier.” ECF No.

42-5 (“Tolling Agreement”), ¶ 3; see also id. at 1.2 The Agreement provided that it would

terminate after one year — i.e., on December 16, 2017 — or fourteen days after any party served

either a Notice of Suit or a notice of termination. Tolling Agreement ¶ 4.

       In September 2017, Plaintiffs retained Skadden, Arps, Slate, Meagher & Flom LLP

(“Skadden”) “in relation to” litigation they “contemplated” filing in the United Kingdom against

Sotheby’s, Bouvier, and others. Sotheby’s 56.1 Resp. ¶¶ 2-3. Between October and December

2017, Skadden billed Plaintiffs $1,577,377.58 ($1,577,264.48 in legal fees plus $113.10 in bank

wire transfer fees), which Plaintiffs promptly paid. Sotheby’s 56.1 Resp. ¶¶ 9-12.3 Meanwhile,

on October 27, 2017, Plaintiffs asked this Court for permission to use documents previously

obtained pursuant to Section 1792 “in new foreign proceedings soon to be commenced in the

United Kingdom against Sotheby’s UK, one of its employees, and Yves Bouvier.” Letter, In re


2
         The parties dispute whether Defendant “Sotheby’s” was a party to the Tolling
Agreement. Compare Sotheby’s 56.1 Resp. ¶ 1 (“Defendant Sotheby’s was not a signatory to
the Tolling Agreement.”), with ECF No. 223 (“Pls.’ Reply Br.”), at 5 n. 1 (“‘Sotheby’s’ was in
fact a signatory to the Agreement.”). “Sotheby’s” is indeed named as a party to the Agreement
and is defined to include, among others, “its New York subsidiary, Sotheby’s, Inc.” and “its
English subsidiary, Sotheby’s.” Tolling Agreement 1. In any event, the dispute is immaterial
because Defendant “Sotheby’s, Inc.” was plainly a party to the Agreement, Tolling Agreement 1,
and because Defendants did not and do not seek to avoid liability on the ground that “Sotheby’s”
was not a party to the Agreement. Thus, they have abandoned any such argument. See, e.g., In
re Gen. Motors LLC Ignition Switch Litig., 477 F. Supp. 3d 170, 192 n.15 (S.D.N.Y. 2020).
3
       Sotheby’s disputes whether all of the fees Plaintiffs paid to Skadden were related to the
United Kingdom litigation. See, e.g., id. ¶¶ 3-4, 12-13.



                                                 3
        Case 1:18-cv-09011-JMF Document 306 Filed 06/14/21 Page 4 of 10




Accent Delight Int’l Ltd., No. 16-MC-125 (JMF) (S.D.N.Y. Oct. 27, 2017), ECF No. 101. The

Court granted their request on December 22, 2017. See In re Accent Delight, 2017 WL 6568059,

at *2; see also ECF No. 224 (“Pls.’ 56.1 Resp.”), ¶ 13.

       But Plaintiffs never filed suit in the United Kingdom. Instead, on November 17, 2017,

Sotheby’s, Inc. (along with various other Sotheby’s entities) filed suit against Plaintiffs and

others in Geneva, Switzerland. Sotheby’s 56.1 Resp. ¶ 6; May 28, 2020 Tr. 17-18. Under the

Lugano Convention — a treaty enacted between, inter alia, the European Community and

Switzerland — the filing of that suit precluded Plaintiffs from filing their contemplated suit in

the United Kingdom. Sotheby’s 56.1 Resp. ¶¶ 7-8; ECF No. 222-6, arts. 27-30.

       This suit followed. In response to Plaintiffs’ contention that Sotheby’s breached the

Tolling Agreement by filing suit in Switzerland without providing the requisite fourteen-day

notice, Sotheby’s took the position that Plaintiffs’ October 27, 2017 letter to this Court

constituted sufficient notice. See, e.g., ECF No. 87, at 9. On May 28, 2020, the Court rejected

this argument and held that, by filing the Swiss action, Sotheby’s had breached the Tolling

Agreement. ECF No. 174; May 28, 2020 Tr. 22. On that basis, the Court granted summary

judgment to Plaintiffs only as to liability on their breach-of-contract claim.4

                                      LEGAL STANDARDS

       Summary judgment is appropriate where the admissible evidence and pleadings

demonstrate “no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a); see also Johnson v. Killian, 680 F.3d 234, 236 (2d Cir.



4
        Plaintiffs’ Complaint also seeks an injunction and declaratory relief in connection with
their contract claim, Am. Compl. ¶¶ 219-29, 232-35, but the Court previously dismissed those
requests, see Accent Delight, 394 F. Supp. 3d at 415; ECF No. 174; May 28, 2020 Tr. 22.
Accordingly, only their request for damages remains.



                                                  4
        Case 1:18-cv-09011-JMF Document 306 Filed 06/14/21 Page 5 of 10




2012) (per curiam). A dispute over an issue of material fact qualifies as genuine if the “evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); accord Roe v. City of Waterbury, 542 F.3d 31, 35

(2d Cir. 2008). The moving party bears the initial burden of demonstrating the absence of a

genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). “In

moving for summary judgment against a party who will bear the ultimate burden of proof at trial,

the movant’s burden will be satisfied if he can point to an absence of evidence to support an

essential element of the nonmoving party’s claim.” Goenaga v. March of Dimes Birth Defects

Found., 51 F.3d 14, 18 (2d Cir. 1995) (citing Celotex, 477 U.S. at 322-23); accord PepsiCo, Inc.

v. Coca-Cola Co., 315 F.3d 101, 105 (2d Cir. 2002) (per curiam).

       Where both sides move for summary judgment, as here, “neither side is barred from

asserting that there are issues of fact, sufficient to prevent the entry of judgment, as a matter of

law, against it.” Heublein, Inc. v. United States, 996 F.2d 1455, 1461 (2d Cir. 1993). “[T]he

court must evaluate each party’s motion on its own merits, taking care in each instance to draw

all reasonable inferences against the party whose motion is under consideration.” Id. (internal

quotation marks omitted). To defeat a motion for summary judgment, the non-moving party

must advance more than a “scintilla of evidence,” Anderson, 477 U.S. at 252, and demonstrate

more than “some metaphysical doubt as to the material facts,” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). The non-moving party “cannot defeat the motion

by relying on the allegations in [its] pleading or on conclusory statements, or on mere assertions

that affidavits supporting the motion are not credible.” Gottlieb v. Cnty. of Orange, 84 F.3d 511,

518 (2d Cir. 1996) (citation omitted).




                                                  5
        Case 1:18-cv-09011-JMF Document 306 Filed 06/14/21 Page 6 of 10




                                         DISCUSSION

       Under New York law (which applies here), Sotheby’s “is liable for all direct and

proximate damages which result from” its breach of the Tolling Agreement. Tractebel Energy

Mktg., Inc. v. AEP Power Mktg., Inc., 487 F.3d 89, 110 (2d Cir. 2007); see Kenford Co. v. Cnty.

of Erie, 73 N.Y.2d 312, 319 (1989) (“[T]he nonbreaching party may recover general damages

which are the natural and probable consequence of the breach.”). More specifically, Plaintiffs

are “entitled to be placed in the position [they] would have occupied had the [Tolling

Agreement] been fulfilled according to its terms.” Merrill Lynch & Co. Inc. v. Allegheny

Energy, Inc., 500 F.3d 171, 185 (2d Cir. 2007). Significantly, however, “[t]he damages . . . must

be not merely speculative, possible, and imaginary, but they must be reasonably certain and such

only as actually follow or may follow from the breach of the contract.” Tractebel Energy Mktg.,

487 F.3d at 110 (internal quotation marks and emphasis omitted). Where the amount of damages

is uncertain, it is the “wrongdoer” who bears “the burden of uncertainty.” Contemp. Mission,

Inc. v. Famous Music Corp., 557 F.2d 918, 926 (2d Cir. 1977). But this rule applies only “when

it is certain that damages have been caused by [the] breach” in the first place. Tractebel Energy

Mktg., 487 F.3d at 110 (internal quotation marks omitted).

       Applying these standards here, the Court is compelled to conclude that Plaintiffs’ claimed

damages are “merely speculative, possible, and imaginary” and, thus, unrecoverable. Tractebel

Energy Mktg., 487 F.3d at 110 (internal quotation marks and emphasis omitted). Plaintiffs

contend that, “[w]ere it not for Sotheby’s breach” by filing the Swiss action without providing

the requisite notice, “Plaintiffs would have sued Sotheby’s in the UK.” ECF No. 203-1 (“Pls.’

Br.”), at 3. On that basis, they seek to recover the fees they paid to Skadden — for legal work

which Plaintiffs contend was entirely “wasted” because of Sotheby’s breach, ECF No. 223




                                                6
        Case 1:18-cv-09011-JMF Document 306 Filed 06/14/21 Page 7 of 10




(“Pls.’ Reply”), at 16 (capitalization omitted) — as the “natural and probable consequence of”

Sotheby’s breach, id. at 4. But this theory of damages suffers from a critical flaw: Plaintiffs have

not — and indeed, cannot — show that, had Sotheby’s provided the requisite fourteen days’

notice, they would have succeeded in filing their United Kingdom lawsuit before Sotheby’s filed

its suit in Switzerland. Put simply, to accept Plaintiffs’ theory of damages would require the

Court to speculate on which side would have won that hypothetical race to the courthouse, which

New York law does not permit the Court to do. Cf. In Touch Concepts, Inc. v. Cellco P’ship,

949 F. Supp. 2d 447, 473 (S.D.N.Y. 2013) (concluding that the plaintiff failed to state a claim for

the defendant’s alleged breach of an agreement to provide pre-suit notice because the plaintiff

could not plausibly allege that the defendant would not have brought the suit had it complied

with the notice requirement), adhered to on denial of reconsideration, No. 13-CV-1419 (PKC),

2013 WL 6182949 (S.D.N.Y. Nov. 18, 2013), aff’d, 788 F.3d 98 (2d Cir. 2015).

       Plaintiffs fare no better in arguing that they are entitled to the fees they paid Skadden

based on a reliance theory of damages.5 To be sure, although “not the normal measure of

damages,” McKinley Allsopp, Inc. v. Jetborne Int’l, Inc., No. 89-CV-1489 (PNL), 1990 WL

138959, at *8 (S.D.N.Y. Sept. 19, 1990) (Leval, J.), “a plaintiff may recover his expenses of

preparation and of part performance, as well as other foreseeable expenses incurred in reliance


5
         Plaintiffs argue in their opening brief that they seek damages “based on their reliance
interest.” Pls.’ Br. 3; see also Pls.’ Reply 6 (“Plaintiffs relied on Sotheby’s adhering to the
Tolling Agreement and expended significant costs; they are entitled to recover damages based on
their reliance interest.” (cleaned up)). Confusingly, however, they insist in their reply brief that
any “damages are to be awarded to put the injured party in as good a position as it would have
been in had the contract been performed, not the position it would have been in had no contract
existed,” Pls.’ Reply 11 (cleaned up). It is axiomatic that reliance damages — unlike expectation
damages — seek to put a non-breaching party “in as good a position as [it] would have been had
the contract never been made.” Summit Props. Int’l, LLC v. Ladies Pro. Golf Ass’n, No. 07-CV-
10407 (LBS), 2010 WL 4983179, at *5 (S.D.N.Y. Dec. 6, 2010) (quoting Restatement (Second)
of Contracts § 344(b) (1981)).



                                                 7
        Case 1:18-cv-09011-JMF Document 306 Filed 06/14/21 Page 8 of 10




upon the contract,” Bausch & Lomb Inc. v. Bressler, 977 F.2d 720, 729 (2d Cir. 1992) (internal

quotation marks omitted). “Reliance damages are intended to place plaintiffs in the same

position as they were prior to the execution of the contract.” Abraham v. Leigh, 471 F. Supp. 3d

540, 565 (S.D.N.Y. 2020) (cleaned up), reconsideration denied, No. 17-CV-5429 (KPF), 2020

WL 5095655 (S.D.N.Y. Aug. 28, 2020). Critically, however, reliance damages are recoverable

only when “they are proximate in effect, and are not speculative or uncertain in character and

were fairly within the contemplation of the parties when the [contract] was made, or might have

been foreseen as a consequence of a breach of its covenants.” St. Lawrence Factory Stores v.

Ogdensburg Bridge & Port Auth., 994 N.Y.S.2d 704, 706 (3d Dep’t 2014) (quoting Friedland v.

Myers, 139 N.Y. 432, 436 (1893)).

       Measured against these standards, Plaintiffs’ request fails as a matter of law. Plaintiffs’

argument that they “incurred fees and costs in preparing to file a complaint in the UK in reliance

on the Tolling Agreement,” Pls.’ Reply 2 (emphasis added), is unconvincing. As discussed

above, the Tolling Agreement provided no guarantee that any party would be able to file suit in

its preferred jurisdiction first. Thus, when Plaintiffs engaged Skadden to prepare a contemplated

United Kingdom lawsuit, they made a gamble: that they would be able to file their suit before

Sotheby’s filed suit in another jurisdiction. In light of that, no reasonable jury could conclude

that Plaintiffs “incurred the [fees] in reliance upon [their] contract with” Sotheby’s. Nature’s

Plus Nordic A/S v. Nat. Organics, Inc., 646 F. App’x 25, 29 (2d Cir. 2016) (summary order). Put

differently, any reliance Plaintiffs claim they had on the Tolling Agreement was unreasonable

and not “fairly within the contemplation of the parties when the [contract] was made.” St.

Lawrence Factory Stores, 994 N.Y.S.2d at 706 (internal quotation marks omitted).




                                                 8
        Case 1:18-cv-09011-JMF Document 306 Filed 06/14/21 Page 9 of 10




       In short, the Court concludes that no reasonable jury could award Plaintiffs damages for

the fees they paid to Skadden. Where, as here, a party has shown a breach of contract, but

cannot prove related loss, New York law provides that nominal damages may be awarded. See,

e.g., Acumen Re Mgmt. Corp. v. Gen. Sec. Nat’l Ins. Co., 769 F.3d 135, 139 n.8 (2d Cir. 2014);

see also Accent Delight, 394 F. Supp. 3d at 415 (“[N]ominal damages are always available in

breach of contract actions under New York law, so even if the proposed damages are too

speculative to support their claims, Plaintiffs would have plausible claims for nominal damages.”

(cleaned up)). Sotheby’s does not dispute that Plaintiffs are entitled to nominal damages here.

See ECF No. 234, at 4, 6. Accordingly, the Court awards each Plaintiff nominal damages of

$1.00. See, e.g., City of New York v. Tavern on the Green Int’l LLC, No. 17-CV-1376 (RJS),

2021 WL 1316956, at *3 (S.D.N.Y. Apr. 7, 2021) (Sullivan, J.).6

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion for summary judgment, ECF No. 203, is

DENIED, and Sotheby’s cross-motion for summary judgment, ECF No. 215, is GRANTED.

       One housekeeping matter remains: The parties filed letter-motions to seal or redact

portions of their motion papers. ECF Nos. 206, 213, 219, 230. The Court granted the letter-

motions temporarily, pending its decision on the underlying motions. ECF Nos. 216, 225, 235;

see also ECF No. 210. It is well established that filings “relevant to the performance of the

judicial function and useful in the judicial process” are considered “judicial documents” to which

a presumption in favor of public access attaches. Lugosch v. Pyramid Co. of Onondaga, 435

F.3d 110, 119 (2d Cir. 2006) (internal quotation marks omitted). Significantly, assessment of

whether the presumption in favor of public access is overcome must be made on a document-by-


6
       The Court need not and does not reach the parties’ remaining arguments.



                                                 9
        Case 1:18-cv-09011-JMF Document 306 Filed 06/14/21 Page 10 of 10




document basis. See, e.g., Brown v. Maxwell, 929 F.3d 41, 48 (2d Cir. 2019). And the mere fact

that information is sealed or redacted by agreement of the parties is not a sufficient basis to

overcome the presumption. See, e.g., Boyce v. Weber, No. 19-CV-3825 (JMF), 2020 WL

5209526, at *3 (S.D.N.Y. Sept. 1, 2020). Accordingly, no later than two weeks from the date

of this Memorandum Opinion and Order, any party that believes any materials currently filed

under seal or in redacted form should remain filed under seal or in redacted form is ORDERED

to show cause in writing, on a document-by-document basis, why doing so would be consistent

with the presumption in favor of public access, including but not limited to showing that any

proposed redactions are narrowly tailored to whatever reasons would justify sealing. If, by the

deadline, no party contends that a particular document should remain under seal or in redacted

form, then the parties shall promptly file that document publicly on ECF. Each party shall

ensure that all sealing and redaction requests are made in accordance with Rule 7 of the Court’s

current Individual Rules and Practices in Civil Cases (and the District’s ECF Rules and

Instructions, the relevant provisions of which were amended in 2020).

       The Clerk of Court is directed to terminate ECF No. 203.


       SO ORDERED.

Dated: June 14, 2021                                __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                 10
